DETAILED ACTION
	This Office Action is in response to the RCE filed 10/25/2021.  Claims 1-10 and 21-31 are acknowledged as pending in this application with claims 1, 3, 7, 25, and 26 being currently amended and claim 31 being new.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 23-25, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 6,827,676).
Regarding claim 1, Kuo teaches a lumbar decompression device (Kuo’s device can be used for this purpose), the device comprising: a base (20); at least one upright (31) connected to the base, wherein the at least one upright is oriented at an inclined angle from the base to provide stability while supporting a weight of a user; a first upper support member (33) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (see e.g. Fig. 4), the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end (column 2 lines 35-36- “The fixing bars 33 are fixed the midsections thereof to the inclined bar 31”); and a first lower support member (70) mounted to the at least one upright member, the lower support member comprising a grip (71) configured to support a portion of an arm of 
Regarding claim 6, Kuo teaches the at least one upright includes an outer upright member and an inner upright member slidably received within the outer upright member (see telescoping arrangement shown in Fig. 3).
Regarding claim 7, Kuo teaches the lower support member mounted to the outer upright member (see Fig. 3).
Regarding claim 8, Kuo teaches an extension position of the inner upright member can be adjusted to adjust a length of the at least one upright (see telescoping arrangement shown in Fig. 3).
Regarding claim 9, Kuo teaches the base comprises a plurality of legs (40, 50) pivotally movable in relation to the at least one upright.
Regarding claim 10, Kuo teaches the lower support member includes a contact plate and the at least one upright includes one or more shelf plates, the one or more shelf plates configured to engage with the contact plate to support another portion of the weight of the user (see connection between 70 and 30 in Fig. 4 where the contact plate is considered to correspond to the pivot plate and the shelf plate is considered to correspond to the front plate of 30).
Regarding claim 23, Kuo teaches the portion of the arm comprises the hand (Kuo’s structure 71 can support the hand of the user).
Regarding claim 24, Kuo teaches the portion of the arm comprises a lower portion of the arm (Kuo’s structure 71 can support a lower portion of the arm of the user).

Regarding claim 31, Kuo teaches a lumbar decompression device (Kuo’s device can be used for this purpose), the device comprising: a base (20); at least one upright (31) connected to the base, wherein the at least one upright is oriented at an inclined angle from the base to provide stability while supporting a weight of a user; a first upper support member (33, 60) supported by the at least one upright and the first upper support member being configured to support a portion of the weight of the user at or near a torso of the user (see e.g. Fig. 4), the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end (column 2 lines 35-36- “The fixing bars 33 are fixed the midsections thereof to the inclined bar 31”), the first upper support member being elongate in a first direction from the first free end to the second end, the first upper support member being configured to have at least a portion of the upper support member in contact with at least a portion of a torso area of the user so as to support a portion of the weight of the user (see e.g. Fig. 4); and a first lower support member (70) mounted to the at least one upright member, the lower support member comprising a grip (71) configured to support a portion of an arm of the user when the first upper support member supports the portion of the weight of the user at or near a torso of the user (Kuo’s grip member can be used in this way), the grip being vertically below the first upper support and being elongate in the first direction between a first grip free end and a second grip free end, wherein the grip is disposed entirely on an opposite side of the at least one upright from an acute angle between the base and the at least one upright (see Fig. 3).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,827,676) as applied to claim 1 above, and further in view of Kuo (US 6,152,866), herein referred to as “Kuo 866”.
Kuo does not specifically disclose at least one wheel connected to the base.  Kuo 866 teaches an exercise device comprising at least one wheel (111) connected to a base (11), and teaches the wheels  are provided “for enabling the front base frame 1 to be conveniently moved on the floor” (column 2 lines 25-26).  It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kuo by providing wheels, as taught by Kuo 866) in order to allow the device to be easily moved.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6,827,676) as applied to claim 1 above.
	Regarding claim 21, Kuo is silent as to the length of the first upper support member, and does not specifically disclose a length of about 4 inches to about 12 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Kuo to have a length of about 4 inches to about 12 inches, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Kuo would not operate differently with the claimed length, as this length would be suitable for supporting Kuo’s pads 60.
.

Allowable Subject Matter
Claims 26-30 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 2 and 26.
Regarding claim 2, the cited references do not disclose the device as described by claim 1, and further comprising a second upright and a second upper support connected to the second upright.
Regarding claim 26, the cited references do not teach or make obvious a lumber decompression device comprising a planar base; at least one upright coupled to the base and orientated at an angle to the planar base; a brace member extending between the planar base and the at least one upright; a first upper support member supported by the at least one upright, the first upper support member having a first free end and a second free end and being supported by the at least one upright at a location between the first free end and the second free end, the first upper support member comprises a length of about 4 inches to about 12 inches and a width of about 1 inch to about 6 inches, the first upper support member being elongate in a first direction from the first free end to the second end, the first upper support member being configured to have at least a portion of the upper support member in contact with at least a portion of a torso area of the user so as to support a portion of the weight of the user; and a first lower support member mounted to the at least one upright member, the lower support member comprising a grip, the grip being vertically below the first upper support and being elongate in the first direction between a first grip free end and a second grip free end, wherein the grip is disposed entirely on an opposite side of the at least one upright from an acute angle between the base and the at least one upright, wherein the first lower support member is closer to a location of coupling of the at least one upright to the planar base than the first upper support member, in a horizontal direction and viewed from a front of the lumber decompression device.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784